Citation Nr: 1700951	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin rash on both legs, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2012 the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In May 2014, the Board remanded the issue for further development to include a new VA examination.  The case has been returned to the Board for further adjudication.  The Board notes that May 2014 Board remand misstated the issue on the cover page as a claim for service connection for a skin rash on both legs, claimed as due to asbestos exposure instead of as due to Agent Orange exposure.  The issue was however correctly stated in the body of the remand and the remand instructions and has been corrected as noted above on this cover page.  


FINDING OF FACT

The Veteran was treated for and diagnosed with dermatitis in service, has a current diagnosis of dermatitis, and credibly testified that the condition has persisted since service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin rash on both legs, diagnosed as dermatitis have been met.  38 U.S.C. A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's sole contention is that his rash began while on active duty in Korea.  

A November 1986 service medical record notes that the Veteran sought treatment for a rash that was thought to be eczema or psoriasis.  Post-service treatment records since 2002 show that the Veteran has a history of treatment for a skin rash on both lower legs.  There have been different diagnoses given for the Veteran's rash to include eczema, psoriasis, contact dermatitis, and seborrhea.  

Throughout the appeals period the Veteran has consistently stated that his current rash began on active duty and his symptoms have remained constant since active duty.  A November 2010 statement from the Veteran's wife indicates that she noticed the Veteran's skin rash in the 1970's and that it has persisted since then.  A January 2011 statement from Dr. S. notes that the Veteran was a patient since 2008 and suffered from chronic eczema of both lower legs.  

Therefore, as a result of the above findings, the Board found that an examination and opinion were needed to determine whether the Veteran's currently diagnosed skin condition was related to his active military service.  38 U.S.C.A. § 5103A(d) (West 2002).  

A June 2014 VA examination reflects that the Veteran is treated with topical corticosteroids on a constant/near constant basis.  No rash was visible at the time of the examination but the Veteran stated it flairs in hot weather.  The VA examiner opined that it was less likely as not that the Veteran's currently diagnosed dermatitis was incurred or caused by an in-service injury, event, or illness.  The rationale provided was that the cause of the Veteran's dermatitis is unknown, but that certain triggers such as an insect bite, stress, or even a simple nervous habit, seem to play a role.  The examiner went on to state that the nerves in the Veteran's skin appear to be abnormally excitable to send the itch sensation.  

Based on the VA examiner's opinion and rationale suggesting that stress or a nervous habit play a role in the Veteran's dermatitis, the Veteran, through his representative in a November 2016 statement, asserted a claim for service connection for dermatitis secondary to his service-connected posttraumatic stress disorder (PTSD).  

The Board finds that in total, the opinion suggests a link between the Veteran's dermatitis and his service-connected PTSD cannot be provided with a sound rationale.  However, some of the language in the opinion and rationale clearly implies that the Veteran's psychiatric disorder aggravates the dermatitis disorder.  Therefore, given this implication and giving the Veteran the benefit of the doubt, the Board finds that this is sufficient to provide a link between the two and that service connection is warranted for dermatitis of both legs as secondary to PTSD.  



ORDER

Service connection for dermatitis of the skin on both legs is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


